UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2508


In Re: MICHAEL DELL GRICE,

               Debtor,
-------------------------------

WILLIAM SCOTT DAVIS, JR.,

               Creditor – Appellant,

          v.

MICHAEL DELL GRICE,

               Debtor,

CLARA P. SWANSON,

               Trustee.



                             No. 15-2512


In Re: MICHAEL DELL GRICE,

               Debtor,
-------------------------------

WILLIAM SCOTT DAVIS, JR., a/k/a William Scott Davis, II,

               Creditor – Appellant,

          v.

MICHAEL DELL GRICE,

               Debtor,
CLARA P. SWANSON,

               Trustee.



                             No. 15-2537


In Re: MICHAEL DELL GRICE,

               Debtor,
-------------------------------

WILLIAM SCOTT DAVIS, JR., a/k/a William Scott Davis, II,

               Creditor – Appellant,

          v.

MICHAEL DELL GRICE,

               Debtor,

CLARA P. SWANSON,

               Trustee.



                             No. 15-2538


In Re: MICHAEL DELL GRICE,

               Debtor,
-------------------------------

WILLIAM SCOTT DAVIS, JR., a/k/a William Scott Davis, II,

               Creditor – Appellant,

          v.




                                  2
MICHAEL DELL GRICE,

                Debtor,

CLARA P. SWANSON,

                Trustee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.   (4:15-cv-00059-RBS-DEM; 4:15-cv-00077-
RBS-DEM)


Submitted:   May 18, 2016                     Decided:   July 5, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis,       Jr., Appellant Pro Se. Steve Clayton
Taylor, LAW OFFICES        OF STEVE C. TAYLOR, PC, Chesapeake,
Virginia, for Debtor.


Unpublished opinions are not binding precedent in this circuit.




                                  3
PER CURIAM:

     In these consolidated appeals, William Scott Davis, Jr.,

appeals   the    district   court’s    orders   affirming   the     bankruptcy

court’s orders returning several documents that Davis attempted

to file in a closed bankruptcy matter.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.               In re Grice, No.

4:15-cv-00059-RBS-DEM (E.D. Va. filed Nov. 10 & entered Nov. 12,

2015); In re Grice, No. 4:15-cv-00077-RBS-DEM (E.D. Va. filed

Nov. 10 & entered Nov. 12, 2015).               We deny Davis’ motion to

supplement and motions for appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        4